UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2027



MARTHA HUSER,

                                              Plaintiff - Appellant,

          versus


ANTONELLI, TERRY, STOUT & KRAUS, LLP,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-04-1452)


Submitted:   February 3, 2006             Decided:   March 16, 2006


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Martha Huser, Appellant Pro Se. Charles G. Aschmann, Jr., ASCHMANN
& ASCHMANN, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Martha     Huser    appeals   the     district     court’s    orders

dismissing her civil action alleging employment discrimination and

denying her motion to reconsider.           We have reviewed the record and

find no reversible error.          Accordingly, we affirm for the reasons

stated   by    the     district   court.      See   Huser   v.   Antonelli,    No.

CA-04-1452 (E.D. Va. filed Aug. 3, 2005 & entered Aug. 5, 2005;

filed Aug. 8, 2005 & entered Aug. 12, 2005).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                           AFFIRMED




                                      - 2 -